Dewey, J.
In the view that we have taken of this case, it is unnecessary to consider the effect of the acceptance, by the treasurer of the parish, of the order for $354, drawn upon him by the standing committee. If the committee were authorized, as agents of the parish, to draw the order, the order itself is good evidence that the parish was indebted to Mr. Gregory, in whose favor it was drawn. Assuming this order to have been legally drawn, and, with or without the acceptance by the treasurer, to have created a liability thereon, on the part of the parish, the further inquiry is, whether the order drawn by Gregory upon the treasurer of the parish, and accepted by his writing on the back thereof, is binding upon the defendants, and subjects them to an action in favor of the payee. As to this order, it will be observed that there was no action by the committee ; no agency is assumed by them in the drawing or accepting of it. Taking the case most strongly for the plaintiff, the legal liability, if any exists, arises wholly upon the acts of Gregory as the drawer, and the treasurer as acceptor, with the further fact, that Gregory was, at the time, a creditor of the parish for a sum larger than the amount of his order drawn upon the treasurer. The real question seems therefore to be, whether it is competent for the treasurer of a parish, by virtue of his office as treasurer, to accept .drafts drawn on him by a creditor of the parish, for a portion of the debt due to such creditor, and create thereby a new indebtedness to another individual. It may be remarked that the plaintiff’s cace is not aided by any authority conferred upon the treasurer, beyond what results *430from the office itself, by the by-laws of the parish. They are put into the case ; but their tendency is rather to deny than confer this power upon the treasurer, as they give the management of the secular concerns of the parish to the standing committee, who seem to be the accredited and authorized agents of the parish, to act in their pecuniary matters.
To establish the authority of the treasurer of a corporation to bind the corporation by executing promissory notes, accepting drafts, &c., the plaintiff has referred us to the cases of Narragansett Bank v. Atlantic Silk Company, 3 Met. 282, and Bates v. Keith Iron Company, 7 Met. 224. But these were cases of trading and manufacturing corporations, and they furnish no analogy for cases of parishes or religious societies. There is nothing in the nature of the business to be done, or the duties which devolve upon the treasurer of such corporations, that can require or justify the giving of negotiable instruments binding the society, without being authorized by a special vote to that effect. Webber v. Williams College, 23 Pick. 302. The case of Hayward v. Pilgrim Society, 21 Pick. 270, was rather the case of a promise by the society itself acting through its trustees, and not, as in the case before us, the mere act of the treasurer of the corporation.
But in the present case, there is an objection beyond that of accepting a draft from a creditor of the parish in favor of a third person, for a preexisting demand. The treasurer has accepted a draft from a creditor of the parish for a part of his demand, and thus increased the number of creditors and the nature of the liabilities, and subjected the parish to inconveniences, and, it may be, to costs and charges beyond what would have attached to an indebtedness to Gregory alone. It is a strong and decisive objection to the right of the plaintiff to recover, that the act of the treasurer, upon which he relies as the foundation of his title or right to recover, did so far vary the liability of the parish to Gregory, as to subject it to distinct demands of several persons, when the debt to him *431was one and entire. This the treasurer could not do, without special authority from the parish, or through some authorized agents c'othed with full power to manage their pecuniary concerns.
It was suggested that, if the contract by the treasurer was not valid, yet, under the count for money had and received, the plaintiff might well maintain his action, but such position is entirely untenable. The right to recover on the count for money had and received must depend upon first establishing the legal liability on the acceptance by the treasurer.

Exceptions overruled.